DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is issued in response to amendment/RCE filed 2/2/2021.
Claims 1-22 were directly and indirectly amended. No Claims were added and none were canceled.
Claims 1-22 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2021 has been entered.

Response to Arguments
Applicant's arguments filed 2/2/2021 have been fully considered but they are not persuasive. 
Regarding Claim 1, Applicant argues the applied art fail to disclose “expanding an extension module by adding new function” and “deriving subject metadata … from the command”.
Examiner disagrees since the argued limitations were not define in the specification in any specific manner and were rejected under 112 1st Paragraph in the previous office action st paragraph rejection is maintained and finalized. Thus the argued limitations were give the broadest reasonable interpretation in light of the specification and been rejected under the 102 rejection as shown in Fig. 5, step 550, wherein the metadata is generated or re-build as a new template which corresponds to new function and the deriving subject metadata is shown in Fig. 5, step 540, which is further described in Col. 12, lines 44-67.
Applicant argues the applied art fail to disclose “a relationship between data and storage of the data”.
Examiner disagrees. The argued relationship between data and storage is disclosed in the applied art as shown in Col. 4, lines 54-67, Col. 5, lines 1-12, wherein the method of associating a metadata to a data based on the data attribute in a dedicated storage corresponds to relation between the data and the multiple storage device, wherein the method of associating a metadata to the dedicated storage corresponds to relationship.
Applicant argues the applied art fail to disclose analysis command.
Examiner disagrees. Wherein the method of monitoring and detecting any changes corresponds to analysis command.
Applicant argues the applied art fail to disclose a “new function”.
Examiner disagrees. Since the specification fail to provide proper support to the claimed/argued “new function” the term was given the broadest reasonable interpretation in the art as shown in Col. 12, lines 55-63, wherein the generating and configuring a preconfigured template corresponds to a “new function” since the metadata engine generate the new template which was not previously generated based on a particular file or folder as shown in Col. 12, lines 44-55.

Examiner disagrees. Pearl disclose the method of metadata service engine generates a new or rebuild metadata template based on a particular field or work item in a folder which corresponds to executing by the metadata engine, the command that performs the new function for analyzing at least a portion of the subject metadata.
Applicant argues the Abadi reference merely describe processing data incrementally and never disclose the limitation “deriving subject metadata engine, to which the new function is to be applied”.
Examiner disagrees. First of all the recited language “to be applied” fail to show that the new function is applied it merely show it could be applied which raise the 112 2nd paragraph issue. Second the new function was not supported in the specification of the instant application as stated previously and rejected under 112 1st Paragraph. Furthermore, the combination of Pearl in view of Abadi disclose the argued limitation as stated in the response above and the rejection below.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
” invoking a metadata engine that processes metadata using a set of processing functions”, and “an extension module comprising programming code that, when executed, performs a new function on at least some of the metadata based at least in part on an analysis command, wherein the new function is not within the set”. The specification fail to provide proper support the newly amended claims. Clarification is required.
Claim 5, the newly amended second extension module was not described in the specification in any way that enable the examiner clarification is required.
Claim 6, the recited new limitation “second extension module on an on-demand basis for analyzing the subject metadata” which was not defined in the specification of the instant application. Clarification is required.
Claim 12, the newly amended claim recites “subsequently released and deployed” which was not defined in the specification of the instant application. Clarification is required.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pearl et al. (Pearl hereinafter) US Patent No. 1003731 filed Aug. 22, 2016 and issued July 31, 2018.

Regarding Claims 1, 13, and 19, Pearl disclose a method comprising: 
invoking a metadata engine that processes metadata using at least one processing function
expanding an extension module by adding a new function for processing the metadata based at least in part on a command which (Fig. 5, step 550, wherein the metadata monitoring engine which is a module, corresponds to extension module and the method of detecting a new changes such as event as shown in Fig. 5, step 550, Col. 12, lines 18-34, Pearl) , when executed, analyzes the metadata, deriving subject metadata, to which the new function is to be applied, from the command (Col. 12, liens 44-63, wherein the method of detecting change corresponds to analysis metadata and the method of selecting a template to generate and configure metadata template corresponds to deriving subject metadata to a new function, since 
executing, by the metadata engine, the analysis command that performs the new function for analyzing at least a portion of the subject metadata (Col. 18, lines 36-55, Pearl).
In addition Claim 13, recites;
Non-transitory computer readable medium and distributed storage system (Fig. 1, wherein step 130 repository corresponds to storage and 102 corresponds to non-transitory computer, Pearl).  
Regarding Claims 2, and 14, Pearl disclose a method further comprising: 
generating a metadata results list derived from performing the new function over the at least the portion of the subject metadata that is collected from the metadata stored in a storage pool of the distributed storage system (Col. 12, lines 55-63, wherein the generated metadata templates corresponds to new function, which is further defined in Col. 11, lines 45-51, Pearl).
Regarding Claims 3 and 15, Pearl disclose a method wherein deriving the subject metadata comprises respectively distributing multiple batches to respective extension modules 2Atty. Dkt. No.: Nut-Pat-061 for processing, wherein the multiple batches are obtained by apportioning the subject metadata based at least in part upon a criterion (Col. 12, lines 44-52, wherein the re-built, and replace corresponds to batch, Pearl).
Regarding Claims 4, and 16, Pearl disclose a method wherein the criterion upon which the multiple batches are apportioned includes at least one of a number of metadata items in the subject metadata or a metadata size, and each of the respective extension modules is respectively located on a computing node in the distributed storage system (Col. 9, lines 4-9, wherein only one or multiple items corresponds to number of metadata items, Pearl).

Regarding Claim 9, Pearl disclose a method wherein-determining the subject metadata comprises serializing multiple key-values pairs of the subject metadata to be ingested by the extension module, wherein the multiple key-value pairs are determined form the metadata based at least in part upon a key obtained from processing the command and the new function in the programming code of the extension module (Col. 14, lines 42-55, Pearl).  
Regarding Claim 10, Pearl disclose a method wherein the subject metadata is identified at least by mapping the metadata to the subject metadata based at least in part on a key derived from a subject metadata identifier that is obtained from processing the command (Col. 12, lines 64-67, and Col. 13, lines 1-6, wherein the detecting the change to event, jobs, which identify the metadata to be changed, Pearl).  
Regarding Claim 11, Pearl disclose a method further comprising presenting a set of user-defined analysis results in a user interface (Col. 5, lines 6-11, Pearl), wherein the set of user-defined analysis results is determined at least by combining a first results list generated by the extension module on a first 3Atty. Dkt. No.: Nut-Pat-061 node and a second results list generated by a different extension module on a different node in the distributed storage system (Col. 13, lines 32-53, wherein the administrative users corresponds to the user interface and the selection based on a set of rules corresponds to user-defined and the determination of relevant queue to perform the work corresponds to different module based on the type of job to be completed, Pearl).  

Regarding Claim 21, wherein deriving the subject metadata comprises respectively distributing multiple batches to respective extension modules for processing, wherein the multiple batches are obtained by apportioning the subject metadata based at least in part upon a criterion (Col. 15, lines 33-45, wherein the matching based on the criteria and that is associated with particular key corresponds to batches since the patches defined in the specification of the instant application as key value as shown in Para. 0055, Pearl).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 6, 8, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearl et al. (Pearl hereinafter) US Patent No. 1003731 filed Aug. 22, 2016 and issued July 31, 2018.in view of Abadi et al. (Abadi hereinafter) US Patent Application Publication No. 20110302226 filed Feb. 22, 2011.

Regarding claims 6, and 18, Pearl disclose all the limitations as stated above. However, Pearl doesn’t explicitly disclose the method wherein the separate user-defined function is a reduce function that is performed by the second extension module on an on-demand basis for analyzing the subject metadata. On the other hand, Abadi disclose a separate user-defined function is a reduce function that is performed by the second extension module on an on-demand basis for analyzing the subject metadata as shown in Para. 0050. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to incorporate Abadi teaching in the Pearl system. Skilled artisan would have been motivated to make such modification to reduce the used space and reduce the on demand of the inter-component communication as stated in Col. 2, lines 38-40, of Pearl, and since the specification fail to provide proper support to the extension modules on an on-demand based the term was give its broadest reasonable interpretation in the art. 
Regarding Claims 8 and 22, Pearl in view of Abadi disclose a system wherein the new function comprises a filter function, a map task, or a reduce function (Para. 0050, and Para. 0082, Abadi), and the extension module receives at least a portion of the analysis command as an input that is provided to the programming code to perform the new function on the at least the portion .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearl et al. (Pearl hereinafter) US Patent No. 1003731 filed Aug. 22, 2016 and issued July 31, 2018.in view of  Hudson et al. (Hudson hereinafter) US Patent Application publication No. 20100319004 filed June 16, 2009 and published Dec. 16, 2010.

Regarding Claim 7, Pearl disclose all the limitations as stated above. However, Pearl doesn’t explicitly disclose a method wherein the metadata engine is implemented in a virtualized controller virtual machine on a node in the distributed storage system and has access to at least some portion of a networked storage in the storage pool. On the other hand, Hudson disclose metadata engine is implemented in a virtualized controller virtual machine on a node in the distributed storage system and has access to at least some portion of a networked storage in the storage pool as shown in Para. 0037. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to incorporate Hudson teaching in the Pearl system. Skilled artisan would have been motivated to make such modification to monitor the software and hardware activities of the controllers as shown in Para. 0037.

Point of Contact

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        February 27, 2021